Motion to dismiss appeals granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeals to be argued or submitted when reached. Motion to dispense with printing and for other relief granted only insofar as to permit the appeals to be heard upon the original record, without printing the same, except that certified copies of the informations shall be substituted in place of the original informations, but upon printed appellants’ points; the original record and appellants’ printed points to be filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeals to be argued or submitted when reached. Concur—Botein, P. J., Breitel, Rabin, Valente and Steuer. JJ.